Title: To George Washington from Timothy Pickering, 20 February 1797
From: Pickering, Timothy
To: Washington, George


                        
                             Feby 20th 1797.
                        
                        The President will read with pleasure the postscript of the inclosed letter
                            from Robert Montgomery our Consul at Alicante, which I have received this day—excepting what
                            relates to the capture of another American vessel by Tripoli; concerning
                            which however Mr Barlow’s words are consoling. The last sentence broken by the seal I read
                            thus—"I have taken now what I think will be effectual measures with these States above."
                        
                            T. Pickering
                            
                        
                    